United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.J., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Las Vegas, NV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2042
Issued: February 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 22, 2014 appellant filed a timely appeal from a May 8, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established a hand or back injury in the performance of
duty on July 17, 2013.
FACTUAL HISTORY
On July 25, 2013 appellant, then a 59-year-old revenue agent, filed a traumatic injury
claim (Form CA-1) alleging that on July 17, 2013 he was stopped at a traffic light when another
1

5 U.S.C. § 8101 et seq.

car struck the rear of his vehicle. He stated that there was swelling on the right side of his right
hand and pain in his lower back. In a motor vehicle accident report (SF-91), appellant indicated
that there were scratches on the rear bumper of the car, with no other damage. In an August 2,
2013 statement, an employing establishment manager indicated that the incident occurred during
work hours while appellant was on a field appointment.
On August 19, 2013 appellant submitted a July 23, 2013 form report from Dr. Lawrence
Allen, an internist, indicating that x-rays of the right hand and spine had been taken. The report
indicated a fifth digit fracture was found.
By decision dated August 28, 2013, OWCP denied the claim for compensation. It
accepted that an incident in the performance of duty occurred as alleged, but found that the
medical evidence was insufficient to establish an injury causally related to the incident.
Appellant requested an oral hearing with an OWCP hearing representative, which was
held on March 31, 2014. At the hearing he stated that he was near an accountant’s office where
he had been performing an audit. Appellant was rear ended by another vehicle while at a
stoplight. He stated that the impact jammed his finger against the steering wheel. On March 13,
2014 OWCP received an x-ray report of the right hand by Dr. Clement Herred, a radiologist.
The diagnosis was early degenerative changes of the interphalangeal joint. Dr. Herred also
diagnosed degenerative disc disease of the lumbar spine. In a statement dated March 3, 2014,
appellant stated that the impact of the vehicle hitting his car from the rear jammed his finger
against the steering wheel, causing a broken finger.
In a narrative report dated July 26, 2013, Dr. Allen stated that appellant was complaining
of low back pain.2 He stated that appellant had pain and some swelling in his right hand on the
ulnar side. Dr. Allen stated, “[Appellant] was hit in the side by another driver. [Appellant] does
not recall hitting his hand but there is some swelling.” Dr. Allen diagnosed contusion of the
right hand, displaced fracture of the proximal phalanx of the right index finger, and degenerative
joint disease of the lumbar spine. He stated that appellant was involved in a motor vehicle
accident and has a fracture of the fifth digit, and tenderness in the lumbar spine.
By decision dated May 8, 2014, the hearing representative affirmed the August 28, 2013
decision. She found that the medical evidence was insufficient to establish the claim for
compensation.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of an in the course of

2

The report was dated July 26, 2013. Some of the notes included in the report are dated July 23, 2013.

3

5 U.S.C. § 8102(a).

2

employment.”4 An employee seeking benefits under FECA has the burden of establishing that
he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally, “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.6
To be of probative value, the medical opinion evidence must be based on a complete
factual and medical background, of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
In the present case, OWCP accepted that appellant was involved in a motor vehicle
accident on July 17, 2013 while in the performance of his duties as a revenue agent. Appellant
stated that he was rear ended while at a stoplight. The issue is whether the medical evidence is
sufficient to establish a diagnosed injury causally related to the employment incident.
In this regard, the Board finds that the medical evidence of record is insufficient to meet
appellant’s burden of proof. It is not sufficient for a physician to diagnose a condition and
simply state that it is related to a motor vehicle accident.8 As the Board has noted, a claimant
must submit a medical report from a physician with an accurate history of injury, a diagnosis of
his or her condition, and reasoned medical opinion that explains how his or her medical
condition was caused by the accepted motor vehicle accident.9 Dr. Allen provided only a brief
history that appellant was hit from the side and did not recall hitting his hand. This does not
represent an accurate or complete history of injury, as appellant reported being hit from the rear.
As of March 3, 2014, appellant stated that his hand was jammed into the steering wheel.
Dr. Allen did not describe the incident or provide a complete and accurate history in his July 26,
2013 report.
In addition, Dr. Allen did not provide a medical opinion that was supported by sound
medical reasoning on causal relationship between a diagnosed condition and the employment
4

Valerie C. Boward, 50 ECAB 126 (1998).

5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See I.J., Docket No. 14-1109 (issued October 16, 2014).

9

C.H., Docket No. 13-432 (issued June 5, 2013).

3

incident. There was a diagnosis of a hand contusion, with no opinion on causal relationship. As
to the diagnosis of displaced fracture, Dr. Allen stated that appellant was involved in a motor
vehicle accident. He did not, as noted above, provide a clear description of the incident with
respect to the finger and his statement is not a rationalized medical opinion. With respect to the
back, Dr. Allen diagnosed degenerative disc disease. To the extent he was attempting to relate a
diagnosed back condition to the employment incident, he provided no medical reasoning or
explanation. The record contains an x-ray report from Dr. Herred, a radiologist, who diagnosed
early degenerative changes of the interphalangeal joint and diagnosed degenerative disc disease
of the lumber spine. His report is devoid of discussion of causal relationship.
The Board accordingly finds that appellant did not meet his burden of proof in this case.
The record does not contain a medical report sufficient to establish a diagnosed condition
causally related to the employment incident.
On appeal, appellant states that the medical evidence substantiates a claim for
compensation. He states that nothing short of having Dr. Allen in his car would establish his
claim under OWCP’s analysis. For the reasons discussed above, the Board finds the medical
evidence of record is of diminished probative value to the issue presented.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a hand or back injury in the
performance of duty on July 17, 2013.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 8, 2014 is affirmed.
Issued: February 10, 2015
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

